FILED
                           NOT FOR PUBLICATION
                                                                             JAN 04 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JUAN VELAZQUEZ,                                  No.   16-15485

              Plaintiff-Appellant,               D.C. No. 2:14-cv-00941-SPL

 v.
                                                 MEMORANDUM*
JAMES LOGAN, in his individual
capacity; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Steven Paul Logan, District Judge, Presiding

                    Argued and Submitted November 15, 2017
                            San Francisco, California

Before: THOMAS, Chief Judge, and W. FLETCHER and PAEZ, Circuit Judges.

      Juan Velazquez (“Velazquez”) appeals the district court’s order granting

summary judgment to Defendants-Appellees James Logan (“Logan”), Tammy

Hardy (“Hardy”), Michelle McCloskey (“McCloskey”), and Maricopa County and




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
denying Velazquez’s cross-motion for summary judgment on his state and federal

constitutional claims. We affirm on different grounds.

      We have jurisdiction under 28 U.S.C. § 1291. We review a district court’s

“application of the Rooker-Feldman doctrine de novo.” Bell v. City of Boise, 709
F.3d 890, 896 (9th Cir. 2013). We review de novo a district court’s grant of

summary judgment and affirm only if, viewing the evidence in the light most

favorable to Velazquez, the record evidences “no genuine issue of material fact and

the moving party is entitled to judgment as a matter of law.” Lew v. Kona Hosp.,

754 F.2d 1420, 1423 (9th Cir. 1985).

1.    We do not agree with the district court’s conclusion that Velazquez’s claims

were barred by the Rooker-Feldman doctrine. The Rooker-Feldman test is a two-

step inquiry: first, the plaintiff must engage in a de facto appeal of an “allegedly

erroneous decision by a state court,” and second, the de facto appeal must be

“‘inextricably intertwined’ with the state court judicial decision.” Bell, 709 F.3d at

897. The district court erroneously conflated these two separate and distinct steps

in its Rooker-Feldman analysis.

      Where, as here, the plaintiff challenges the defendants’ conduct and

interpretation of a court order as opposed to the order itself, there is no “forbidden

de facto appeal of a state court decision.” Id. at 897; see also Morrison v. City of


                                           2
New York, 591 F.3d 109, 113–15 (2d Cir. 2010) (declining to apply Rooker-

Feldman where case turned on “two competing interpretations” of an ambiguous

state court order). Accordingly, the Rooker-Feldman doctrine does not apply and

does not bar review of Velazquez’s constitutional claims.

2.    Defendants are nonetheless entitled to summary judgment because

Velazquez has failed to sufficiently demonstrate a violation of his constitutional

rights. “We may affirm a grant of summary judgment on any ground supported by

the record, even if not relied upon by the district court.” U.S. ex rel. Ali v. Daniel,

Mann, Johnson & Mendenhall, 355 F.3d 1140, 1144 (9th Cir. 2004).

      We first note that Defendants Hardy and McCloskey were subject to suit

under 42 U.S.C. § 1983. “While generally not applicable to private parties, a §

1983 action can lie against a private party when he is a willful participant in joint

action with the State or its agents.” Kirtley v. Rainey, 326 F.3d 1088, 1092 (9th

Cir. 2003) (internal quotation marks omitted). Viewing the evidence in the light

most favorable to Velazquez, the record demonstrates that McCloskey and Hardy

reported to Logan and agreed, per his instructions, to withhold the storage locker

key from Velazquez. These facts were sufficient to show that McCloskey and

Hardy were “willful participant[s] in joint action” with Logan, who was a state

official. Collins v. Womancare, 878 F.2d 1145, 1154 (9th Cir. 1989).


                                            3
      Velazquez, however, has failed to show that Defendants’ actions violated his

federal constitutional rights. The Fourth Amendment guards against unreasonable

searches and seizures by the government. See United States v. Attson, 900 F.2d
1427, 1429–30 (9th Cir. 1990). Neither McCloskey or Hardy withheld the storage

key with “the intent[] to elicit a benefit for the government in either its

investigative or administrative capacities.” Id. at 1431. Accordingly, their actions

do not constitute a violation of the Fourth Amendment. In contrast, although

Logan acted with administrative intent, his actions were objectively reasonable.

Logan’s justifications for withholding the storage key and access code from

Velazquez pending court order “match[ed] the degree of intrusion.” San Jose

Charter of Hells Angels Motorcycle Club v. City of San Jose, 402 F.3d 962, 971

(9th Cir. 2005).

      Velazquez has similarly failed to show a violation of his Fourteenth

Amendment due process rights, either procedural or substantive. “[A]n

unauthorized intentional deprivation of property by a state employee does not

constitute a violation of the procedural requirements of the Due Process Clause of

the Fourteenth Amendment if a meaningful postdeprivation remedy for the loss is

available.” Hudson v. Palmer, 468 U.S. 517, 533 (1984). In this case, the state

superior court eventually ordered Logan to turn the storage key and access code


                                            4
over to Velazquez’s post-conviction counsel, thereby restoring Velazquez’s access

to the materials inside the locker. We conclude this was an adequate post-

deprivation remedy under the Fourteenth Amendment. As to his substantive due

process rights, Velazquez has failed to demonstrate that the deprivation in question

was “clearly arbitrary and unreasonable.” FDIC v. Henderson, 940 F.2d 465, 474

(9th Cir. 1991). Defendants’ actions do not amount to an abuse of power that

“shocks the conscience.” County of Sacramento v. Lewis, 523 U.S. 833, 846–49

(1998).

      Because the record does not evidence a violation of Velazquez’s federal

constitutional rights, the district court properly granted Defendants summary

judgment. Given this disposition, we need not address the Defendants’ remaining

arguments.

AFFIRMED.




                                          5